Per Curiam.

Respondent was admitted to practice June 23, 1954 in the Second Judicial Department. He was charged with professional misconduct in making false statements under oath and misrepresenting material facts in six related instances. The instances had to do with false statements made in an application to the Massachusetts Racing Commission for a racing license. The license was subsequently granted after a public hearing in which the false statements were brought to light and corrected under questioning by an Assistant Attorney General of the State of Massachusetts. His testimony under oath before the Committee on Grievances on December 4, 1963 and January 15,1964 was at variance with some statements given under oath *340in his application for the racing license. As a result of his testimony before the Committee on Grievances and the erroneous statements made in his application for a license he was charged with professional misconduct. The Referee found the charges sustained and petitioner moved to confirm the report.
We agree with the findings of the Referee and the report is confirmed. The respondent is found guilty of professional misconduct. It does appear that respondent suffered a period of severe illness shortly after the disposition of the Massachusetts matter and respondent urges that he had been ill during the examination and the negotiations which are the subject matter of this proceeding. However that may be, such conduct cannot be condoned and represents a breach of the standards of professional ethics. Respondent should be suspended for two years.
Botein, P. J., Stevens, Struer, Capozzoli and McGivern, JJ., concur.
Respondent suspended for a period of two years, effective May 25,1967.